          Case 6:20-cr-00097-ADA Document 70 Filed 06/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


UNITED STATES OF AMERICA                       *
                                               *
V.                                             *        CRIMINAL NO. W-20-CR-097
                                               *
CECILY ANN AGUILAR                             *


                     GOVERNMENT=S AGREED MOTION TO CONTINUE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the United States Attorney

for the Western District of Texas, and files this Agreed Motion to Continue and, in support of its

motion, would show the Court as follows:

                                                   I.

       A hearing on Defendant’s Motion to Dismiss Indictment filed in this matter is scheduled

for June 16, 2021.

                                                II.

       Both parties believe that additional briefing of the issues raised in Defendant’s Motion will

be submitted to the Court at a future date. Based on this, the Government and Defense are in

agreement that a continuance of the current hearing date would be appropriate and in the best

interest of all parties. This continuance request is in regard to the Defendant’s Motion to Dismiss

Indictment only.

       The parties are prepared to proceed to hearing on the Defendant’s Motion to Suppress set

for June 16, 2021.
             Case 6:20-cr-00097-ADA Document 70 Filed 06/09/21 Page 2 of 3




                                                   III.

           Lewis Gainor, Counsel for the Defendant, is in agreement with the filing of this motion.

                                                   IV.

           This motion for continuance is not brought for purposes of delay, but in the interest of

justice.

           WHEREFORE, the Government requests the Court to continue the hearing date.

                                                 Respectfully submitted,

                                                 ASHLEY C. HOFF
                                                 UNITED STATES ATTORNEY

                                                 /s/ Mark L. Frazier

                                         By:     MARK L. FRAZIER
                                                 Assistant United States Attorney
                                                 800 Franklin, Suite 280
                                                 Waco, TX 76701
                                                 (254) 750-1580



                                     CERTIFICATE OF SERVICE

           I hereby certify that on the 9th day of June, 2021, a true and correct copy of the foregoing

instrument was electronically filed with the Clerk of the Court using the CM/ECF System which

will transmit notification of such filing to the following CM/ECF participant:

Lewis Gainor
Attorney at Law



                                                 s/ Mark L. Frazier
                                         By:     MARK L. FRAZIER
                                                 Assistant United States Attorney




                                                    2
         Case 6:20-cr-00097-ADA Document 70 Filed 06/09/21 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


UNITED STATES OF AMERICA                      *
                                              *
V.                                            *       CRIMINAL NO. W-20-CR-097
                                              *
CECILY ANN AGUILAR                            *


                                            ORDER

       On this day came on to be considered the Government=s Agreed Motion to Continue, and

the Court being fully advised of the premises, finds said Motion meritorious.

       IT IS HEREBY ORDERED that the Government=s Motion be GRANTED, and this matter

is set on the Court’s docket for _________ A/P.M. on the ______ day of _____________, 2021.

       SIGNED this the _____ day of June, 2021.



                                             __________________________________________
                                             ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE




                                                  3
